Exhibit 10.4

 

GLOBAL POWER EQUIPMENT GROUP INC.
INDUCEMENT RESTRICTED SHARE UNIT AGREEMENT

 

Notice of Restricted Share Unit Award

 

As an inducement material to the decision by the grantee listed below (the
“Grantee”) to accept employment with Global Power Equipment Group Inc. (the
“Company”), and pursuant to that certain offer letter entered into by and
between the Grantee and the Company, dated as of September 17, 2015, the Company
grants to the Grantee, in accordance with the terms of this Restricted Share
Unit Agreement (the “Agreement”), the number of Time-Based RSUs set forth below
(which represent one-half of the total units granted) and the Target Number of
Performance-Based RSUs set forth below (which represent one-half of the total
units granted)  (collectively, the “Restricted Share Units”), as of the Date of
Grant set forth below.  This grant of Restricted Share Units is made and granted
as a stand-alone award and is not granted under or pursuant to the Global Power
Equipment Group Inc. 2015 Equity Incentive Plan (the “Plan”).

 

Name of
Grantee:                                                                                                                                                                                                                                             
Craig Holmes

 

Date of
Grant:                                                                                                                                                                                                                                                                
September 24, 2015

 

Number of Time-Based
RSUs:                                                                                                                                                                          
40,000

 

Target Number of Performance-Based
RSUs:                                                                                          
40,000

 

Vesting Schedule:

 

Vesting Dates for Time-Based
RSUs:                                                                                        
March 31, 2016, March 31, 2017 and March 31, 2018

 

Vesting Date for Performance-Based
RSUs:                                                    March 31, 2018

 

Performance
Period:                                                                                                                                                                                                                                
January 1, 2015 through December 31, 2017

 

Performance-Based Vesting
Targets:                                                                                                                                         
Achievement of the performance objectives established by the Committee for each
fiscal year during the Performance Period, as set forth in Attachment A.  The
Performance-Based Vesting Target for the 2015 fiscal year shall be deemed
satisfied at the “target” level of performance.

 

Terms of Agreement

 

1.             In General.

 

(a)           Non-Plan Grant; Incorporation of Certain Terms of Plan. The
Restricted Share Units are granted as a stand-alone award, separate and apart
from, and outside of, the Plan, and shall not

 

--------------------------------------------------------------------------------


 

constitute an award granted under or pursuant to the Plan.  However, capitalized
terms used but not defined in the Agreement shall have the meanings given to
those terms in the Plan.

 

(b)           Employment Inducement Grant.  The grant of Restricted Share Units
is intended to constitute an “employment inducement award” under Rule 303A.08 of
the New York Stock Exchange Listed Company Manual, and consequently is intended
to be exempt from the New York Stock Exchange rules regarding stockholder
approval of equity compensation plans. This Agreement and the terms and
conditions of the Restricted Share Units shall be interpreted in accordance and
consistent with such exemption.

 

2.             Grant of Restricted Share Units. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement, the Company hereby
grants to the Grantee as of the Date of Grant, the Restricted Share Units set
forth above. Each Restricted Share Unit shall represent the contingent right to
receive one Share and shall at all times be equal in value to one Share. The
Restricted Share Units shall be credited in a book entry account established for
the Grantee until payment in accordance with Section 3 hereof.

 

3.             Vesting and Payment of Restricted Share Units.

 

(a)           In General.  Subject to the Grantee’s compliance with the terms of
the Confidentiality, Non-Solicitation and Non-Competition Agreement between
Grantee and the Company (the “Restrictive Covenants Agreement”) or of any
separately executed covenant not to compete with the Company, as applicable:

 

(i)            Time-Based RSUs.  The number of Time-Based RSUs set forth above
shall vest in three installments (each consisting of one-third of the Time-Based
RSUs) on each of the applicable Vesting Dates set forth above in the Vesting
Schedule, provided that the Grantee shall have remained in the continuous employ
of the Company or a Subsidiary through the applicable Vesting Date.  The Company
shall deliver to the Grantee the Shares underlying the vested Time-Based RSUs
within ten (10) days following each applicable Vesting Date.

 

(ii)           Performance-Based RSUs.  All, a portion, or a multiple of the
Target Number of Performance-Based RSUs set forth above shall vest on the
applicable Vesting Date as set forth above in the Vesting Schedule, provided
that the Grantee shall have remained in the continuous employ of the Company or
a Subsidiary through the applicable Vesting Date, and based on the extent to
which the Company achieves the Performance-Based Vesting Targets listed on
Attachment A for each fiscal year during the Performance Period. Not later than
March 15 following the end of each fiscal year during the Performance Period,
the Committee shall certify in writing the extent to which the Company has
achieved the Performance-Based Vesting Target for such fiscal year and the
number of Performance-Based RSUs, if any, earned by the Grantee for that fiscal
year. The Company shall deliver to the Grantee the Shares underlying the earned
Performance-Based RSUs within ten (10) days following the applicable Vesting
Date.

 

(iii)          Continuous Employment.  For purposes of this Section 3, the
continuous employment of the Grantee with the Company and its Subsidiaries shall
not be deemed to have been interrupted, and the Grantee shall not be deemed to
have ceased to be an employee of the Company and its Subsidiaries, by reason of
the transfer of his employment among the Company and its Subsidiaries.

 

(b)           Involuntary Termination or Termination for Good Reason.  If, prior
to a Vesting Date, the Grantee’s employment with the Company or a Subsidiary is
terminated (x) by the Company or a Subsidiary without Cause or by reason of the
Grantee’s Disability (as defined in the long-term disability

 

2

--------------------------------------------------------------------------------


 

plan of the Company or a Subsidiary applicable to the Grantee), (y) by the
Grantee for Good Reason, or (z) as a result of the Grantee’s death, then, except
as otherwise provided in Section 13:

 

(i)            The Grantee shall become vested in a number of Time-Based RSUs
equal to: (A) the number of Time-Based RSUs that would have become vested had
the Grantee remained employed with the Company or a Subsidiary through March 31
of the calendar year immediately following the calendar year in which the
Grantee’s employment terminated, multiplied by (B) the Pro-Ration Factor (as
defined in Section 3(b)(iii)).  In addition (but not in duplication of the
foregoing), if the Grantee’s termination of employment occurs between January 1
and March 30 of a calendar year, the Grantee shall become vested in the unvested
Time-Based RSUs, if any, that would have become vested had the Grantee remained
employed with the Company or a Subsidiary through March 31 of that calendar
year.  The Company shall deliver to the Grantee (or the Grantee’s estate in the
event of death) the Shares underlying the vested Time-Based RSUs within thirty
(30) days following the date of the Grantee’s termination of employment.

 

(ii)           The Grantee shall become vested in a number of Performance-Based
RSUs equal to: (A) the number of Performance-Based RSUs that would have become
vested had the Grantee remained employed with the Company or a Subsidiary
through the end of the Performance Period, based on the extent to which the
Company achieves the Performance-Based Vesting Targets for each fiscal year
during the Performance Period, multiplied by (B) the Pro-Ration Factor. The
Company shall deliver to the Grantee (or the Grantee’s estate in the event of
death) the Shares underlying the vested Performance-Based RSUs, if any, by
March 15 following the end of the Performance Period.

 

(iii)          For purposes of this Section 3(b), “Pro-Ration Factor” means
(A) with respect to Time-Based RSUs, a fraction, the numerator of which is the
number of days of continuous employment completed by the Grantee during the
calendar year in which the Grantee’s employment terminates, and the denominator
of which is 365; and (B) with respect to Performance-Based RSUs, a fraction, the
numerator of which is the number of days of continuous employment completed by
the Grantee during the Performance Period, and the denominator of which is 1096.

 

4.             Forfeiture of Restricted Share Units.

 

(a)           Forfeiture of Unvested Award.  The Restricted Share Units that
have not yet vested pursuant to Section 3 (and any right to unpaid Dividend
Equivalents under Section 7 with respect to the Restricted Share Units), shall
be forfeited automatically without further action or notice if (i) the Grantee
ceases to be employed by the Company or a Subsidiary prior to a Vesting Date,
except as otherwise provided in Sections 3(b) or 22(b), (ii) with respect to
Performance-Based RSUs allocated to a fiscal year during the Performance Period,
the Company fails to achieve the Threshold Level for the Performance-Based
Vesting Targets for that fiscal year in accordance with Attachment A, or
(iii) the Grantee breaches the Restrictive Covenants Agreement or of any
separately executed covenant not to compete with the Company, as applicable.

 

(b)           Detrimental Activity.  If the Committee determines the Grantee has
engaged in any Detrimental Activity, either during service with the Company or a
Subsidiary or after termination of such service, then, promptly upon receiving
notice of the Committee’s determination, the Grantee shall: (i)  forfeit any
outstanding Restricted Share Units under this Agreement, (ii) with respect to
any Shares acquired under this Agreement that were not disposed of, return to
the Company or the Subsidiary all Shares that the Grantee acquired under this
Agreement during a period of two (2) years prior to the date of the Grantee’s
initial commencement of the Detrimental Activity, in exchange for payment by the
Company or the Subsidiary of any amount actually paid therefor by the Grantee,
and (iii) with respect to any Shares acquired pursuant to this Agreement that
were disposed of, pay to the Company or the

 

3

--------------------------------------------------------------------------------


 

Subsidiary, in cash, the excess, if any, of: (A) the Fair Market Value (as of
the date acquired) of the Shares that the Grantee acquired under this Agreement
during a period of two (2) years prior to the date of the Grantee’s initial
commencement of the Detrimental Activity, over (B) any amount actually paid by
the Grantee for the Shares. This Section 4(b) shall survive and continue in full
force in accordance with its terms notwithstanding any termination of the
Grantee’s employment or the payment of the Restricted Share Units as provided
herein.

 

(c)           Compensation Recovery Policy.  The Restricted Share Units shall be
subject to forfeiture or repayment pursuant to the terms of any applicable
compensation recovery policy adopted by the Company, including any such policy
that may be adopted to comply with the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any rules or regulations issued by the SEC rule or
applicable securities exchange.

 

5.             Transferability.  The Restricted Share Units may not be
transferred, assigned, pledged or hypothecated in any manner, or be subject to
execution, attachment or similar process, by operation of law or otherwise. Any
purported transfer or encumbrance in violation of the provisions of this
Section 5 shall be void, and the other party to any such purported transaction
shall not obtain any rights to or interest in such Restricted Share Units.

 

6.             Dividend, Voting and Other Rights.  The Grantee shall not possess
any incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares underlying the Restricted Share Units until such Shares
have been delivered to the Grantee in accordance with Section 3 hereof. The
obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and the rights of the Grantee will be no greater than that of an unsecured
general creditor. No assets of the Company will be held or set aside as security
for the obligations of the Company under this Agreement.

 

7.             Payment of Dividend Equivalents.  Upon payment of a vested
Restricted Share Unit, the Grantee shall be entitled to a cash payment (without
interest) equal to the aggregate cash dividends declared and payable with
respect to one (1) Share for each record date that occurs during the period
beginning on the Date of Grant and ending on the date the vested Restricted
Share Unit is paid (the “Dividend Equivalent”).  The Dividend Equivalents shall
be forfeited to the extent that the underlying Restricted Share Unit is
forfeited and shall be paid to the Grantee, if at all, at the same time that the
related vested Restricted Share Unit is paid to the Grantee in accordance with
Section 3.

 

8.             No Employment Contract.  Nothing contained in this Agreement
shall confer upon the Grantee any right with respect to continuance of
employment by the Company and its Subsidiaries, nor limit or affect in any
manner the right of the Company and its Subsidiaries to terminate the employment
or adjust the compensation of the Grantee, in each case with or without Cause.

 

9.             Relation to Other Benefits.  Any economic or other benefit to the
Grantee under this Agreement shall not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

 

10.          Taxes and Withholding.  The Grantee is responsible for any federal,
state, local or other taxes with respect to the Restricted Share Units and the
Dividend Equivalents.  The Company does not guarantee any particular tax
treatment or results in connection with the grant or vesting of the Restricted
Share Units, the delivery of Shares or the payment of Dividend Equivalents.  To
the extent the Company or any Subsidiary is required to withhold any federal,
state, local, foreign or other taxes in connection

 

4

--------------------------------------------------------------------------------


 

with the delivery of Shares under this Agreement, then, except as otherwise
provided below, the Company or Subsidiary (as applicable) shall retain a number
of Shares otherwise deliverable hereunder with a value equal to the required
withholding (based on the Fair Market Value of the Shares on the date of
delivery); provided that in no event shall the value of the Shares retained
exceed the minimum amount of taxes required to be withheld or such other amount
that will not result in a negative accounting impact. Notwithstanding the
preceding sentence, the Grantee may elect, on a form provided by the Company and
subject to any terms and conditions imposed by the Company, to pay or provide
for payment of the required tax withholding.  If the Company or any Subsidiary
is required to withhold any federal, state, local or other taxes at any time
other than upon delivery of the Shares under this Agreement, then the Company or
Subsidiary (as applicable) shall have the right in its sole discretion to
(a) require the Grantee to pay or provide for payment of the required tax
withholding, or (b) deduct the required tax withholding from any amount of
salary, bonus, incentive compensation or other amounts otherwise payable in cash
to the Grantee (other than deferred compensation subject to Section 409A of the
Code).   If the Company or any Subsidiary is required to withhold any federal,
state, local or other taxes with respect to Dividend Equivalents, then the
Company or Subsidiary (as applicable) shall have the right in its sole
discretion to reduce the cash payment related to the Dividend Equivalent by the
applicable tax withholding.

 

11.          Adjustments.  In the event of any equity restructuring (within the
meaning of Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation—Stock Compensation), such as a stock
dividend, stock split, reverse stock split, spinoff, rights offering, or
recapitalization through a large, nonrecurring cash dividend, the Committee
shall cause there to be an equitable adjustment in the number and kind of Shares
subject to this Agreement to prevent dilution or enlargement of the rights of
the Grantee. In the event of any other change in corporate capitalization, or in
the event of a merger, consolidation, liquidation, or similar transaction, the
Committee may, in its sole discretion, cause there to be an equitable adjustment
as described in the foregoing sentence, to prevent dilution or enlargement of
rights.

 

12.          Compliance with Law.  The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements with respect to the Restricted Share Units; provided that,
notwithstanding any other provision of this Agreement, and only to the extent
permitted under Section 409A of the Code, the Company shall not be obligated to
deliver any Shares pursuant to this Agreement if the delivery thereof would
result in a violation of any such law or listing requirement.

 

13.          Section 409A of the Code.  It is intended that the Restricted Share
Units and any Dividend Equivalents provided pursuant to this Agreement shall be
exempt from, or comply with, the requirements of Section 409A of the Code, and
this Agreement shall be interpreted, administered and governed in accordance
with such intent.  To the extent necessary to give effect to such intent, the
Grantee’s termination of employment shall mean, for purposes of this Agreement,
the Grantee’s “separation from service” within the meaning of Section 409A of
the Code.  In particular, it is intended that the Restricted Share Units and any
Dividend Equivalents shall be exempt from Section 409A of the Code, to the
maximum extent possible, pursuant to the “short-term deferral” exception
thereto.  However, to the extent that the Restricted Share Units or any Dividend
Equivalents constitute a deferral of compensation subject to the requirements of
Section 409A of the Code (for example, because the Grantee’s governing
employment agreement defines “Good Reason” in a manner such that the Grantee’s
termination of employment for Good Reason would not be treated as an involuntary
separation from service for purposes of Section 409A of the Code), then the
following rules shall apply, notwithstanding any other provision of this
Agreement to the contrary:

 

(a)           The Company will deliver the Shares underlying any Restricted
Share Units that become vested in accordance with Sections 3(b) or 22 of this
Agreement and pay any Dividend

 

5

--------------------------------------------------------------------------------


 

Equivalents with respect to those vested Restricted Share Units within thirty
(30) days after the first to occur of (i) the applicable Vesting Date for the
Restricted Share Units; (ii) the occurrence of a Change of Control that is also
a “change in the ownership,” a “change in the effective control,” or a “change
in the ownership of a substantial portion of the assets” of the Company within
the meaning of Section 409A of the Code; or (iii) the Grantee’s “separation from
service” within the meaning of Section 409A of the Code; and

 

(b)           If the Restricted Share Units (and any related Dividend
Equivalents) become payable as a result of the Grantee’s separation from service
(other than as a result of the Grantee’s death) and the Grantee is a “specified
employee” at that time within the meaning of Section 409A of the Code (as
determined pursuant to the Company’s policy for identifying specified
employees), the Company will deliver the Shares underlying the vested Restricted
Share Units and pay any related Dividend Equivalents to the Grantee on the first
business day that is at least six months after the date of the Grantee’s
separation from service (or upon the Grantee’s death if the Grantee dies before
the end of that six-month period).

 

14.          Amendments. The Committee may amend this Agreement upon written
notice to the Grantee.  Notwithstanding the foregoing, no amendment of this
Agreement shall adversely affect in a material way the rights of the Grantee
under this Agreement without the Grantee’s consent unless the Committee
determines, in good faith, that such amendment is required for the Agreement to
either be exempt from the application of, or comply with, the requirements of
Section 409A of the Code or other Applicable Laws.

 

15.          Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

16.          Administration.  This Agreement shall be administered by the
Committee.  The Committee shall have full and final authority in its discretion
to take all actions determined by the Committee to be necessary in the
administration of the Agreement.  All determinations and decisions made by the
Committee pursuant to the provisions of this Agreement and all related orders
and resolutions of the Committee shall be final, conclusive and binding on all
persons, including the Grantee, his estate and beneficiaries.  By accepting any
benefit under this Agreement, the Grantee and each person claiming under or
through him shall be conclusively deemed to have indicated his or their
acceptance and ratification of, and consent to, all of the terms and conditions
of this Agreement and any action taken under the Agreement by the Committee or
the Company, in any case in accordance with the terms and conditions of the
Agreement.

 

17.          Successors and Assigns.  Without limiting Section 5, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

 

18.          Governing Law.  The interpretation, performance, and enforcement of
this Agreement shall be governed by the laws of the State of Delaware, without
giving effect to the principles of conflict of laws thereof.

 

19.          Use of Grantee’s Information.  Information about the Grantee may be
collected, recorded and held, used and disclosed for any purpose related to the
administration of this Agreement. The Grantee understands that such processing
of this information may need to be carried out by the Company and its
Subsidiaries and by third-party administrators whether such persons are located
within the Grantee’s country or elsewhere, including the United States of
America. The Grantee consents to the

 

6

--------------------------------------------------------------------------------


 

processing of information relating to the Grantee and the Grantee’s receipt of
the Restricted Share Units in any one or more of the ways referred to above.

 

20.          Electronic Delivery.  The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered by the Company. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the VP of Human
Resources of the Company, this consent shall be effective for the duration of
the Agreement. The Grantee also understands that he or she shall have the right
at any time to request that the Company deliver written copies of any and all
materials referred to above at no charge. The Grantee hereby consents to any and
all procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to this Agreement.

 

21.          No Fractional Shares.  Fractional Shares or units will be subject
to rounding conventions adopted by the Company from time to time; provided that
in no event will the total shares issued exceed the total units granted under
this award.

 

22.          Change in Control.

 

(a)    Committee Discretion.    The Committee may, in its sole discretion and
without the consent of the Grantee, determine whether and to what extent
outstanding Restricted Share Units under this Agreement shall be assumed,
converted or replaced by the resulting entity in connection with a Change in
Control (or, if the Company is the resulting entity, whether such award shall be
continued by the Company), in each case subject to equitable adjustments in
accordance with Section 11 of this Agreement.

 

(b)    Award is Assumed.    To the extent the Restricted Share Units under this
Agreement are assumed, converted or replaced by the resulting entity in the
event of a Change in Control (or, if the Company is the resulting entity, to the
extent such award is continued by the Company) as provided in Section 22(a),
then: (i) any outstanding Performance-Based RSUs shall be converted by the
resulting entity, as if “target” performance had been achieved as of the date of
the Change in Control, and shall continue to vest during the remaining Vesting
Schedule, and (ii) any outstanding Time-Based RSUs shall continue to vest during
the remaining Vesting Schedule. Notwithstanding the preceding sentence, if the
Grantee incurs a Qualified Termination, then upon such termination all
outstanding Restricted Share Units shall vest in full.

 

(c)    Award is not Assumed.   To the extent outstanding Restricted Share Units
under this Agreement are not assumed, converted or replaced by the resulting
entity in connection with a Change in Control (or, if the Company is the
resulting entity, to the extent such award is not continued by the Company) in
accordance with Section 22(a), then effective immediately prior to the Change in
Control, all outstanding Restricted Share Units shall vest in full, with any
specified Performance-Based Vesting Targets deemed to be satisfied at the
“target” level.

 

(d)    Cancellation Right.    The Committee may, in its sole discretion and
without the consent of the Grantee, provide that any outstanding Restricted
Share Units under this Agreement (or a portion thereof) shall, upon the
occurrence of such Change in Control, be cancelled in exchange for a

 

7

--------------------------------------------------------------------------------


 

payment in cash or other property (including shares of the resulting entity in
connection with a Change in Control) in an amount equal to the Fair Market Value
of the Shares subject to the outstanding Restricted Share Units.

 

[Signatures are on the following page]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Date of
Grant.

 

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

 

 

 

 

By:

/s/ Terence J. Cryan

 

Name: Terence J. Cryan

 

Title: President and CEO

 

By executing this Agreement, you acknowledge that a copy of the Company’s most
recent Annual Report and Proxy Statement (the “Prospectus Information”) either
have been received by you or are available for viewing on the Company’s internet
site at www.globalpower.com, and you consent to receiving this Prospectus
Information electronically, or, in the alternative, agree to contact Keri Jolly
at 214-574-2733, to request a paper copy of the Prospectus Information at no
charge.

 

 

GRANTEE

 

 

 

 

 

/s/ Craig Holmes

 

Craig Holmes

 

9

--------------------------------------------------------------------------------


 

Attachment A

 

The Committee has determined that the Performance-Based Vesting Targets for the
Performance-Based RSUs will be based upon the Company’s achievement of certain
levels of cash return on cash invested (“CROCI”) for each fiscal year during the
Performance Period.

 

One-third of the Target Number of Performance-Based RSUs listed on the cover
page of this Agreement will be allocated to each of the 2015, 2016 and 2017
fiscal years (subject to rounding conventions adopted by the Company from time
to time) and will be earned, if at all, in accordance with the performance
matrix set out below:

 

 

 

One-third of the Target Number of
Performance-Based RSUs Allocated to the …

 

Percentage
Earned for Units

Performance Level*

 

2015 Fiscal Year
CROCI

 

2016 Fiscal Year
CROCI

 

2017 Fiscal Year
CROCI

 

Allocated to the
Fiscal Year

Below Threshold

 

less than %

 

less than %

 

less than %

 

0%

Threshold

 

%

 

%

 

%

 

50%

Target

 

%

 

%

 

%

 

100%

Above Target

 

%

 

%

 

%

 

200%

Maximum

 

% or more

 

% or more

 

% or more

 

250%

 

--------------------------------------------------------------------------------

*Straight-line interpolation shall be used for performance between Threshold and
Target, Target and Above Target, and Above Target and Maximum performance levels
set out above.  The Performance-Based RSUs that are not earned in accordance
with this performance matrix shall be forfeited immediately without further
action or notice.

 

In calculating CROCI for any fiscal year during the Performance Period, the
Committee shall exclude unusual or infrequently occurring items as defined by
generally accepted accounting principles or identified in the Company’s
financial statements, notes to the financial statements or management’s
discussion and analysis.  If the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company,
an acquisition, disposition or discontinuance of a business, the manner in which
it conducts business, or a restatement or other events or circumstances render a
Performance-Based Vesting Target to be unsuitable, the Committee may modify the
Performance-Based Vesting Target, or the applicable achievement levels, in whole
or in part, as the Committee deems appropriate.

 

10

--------------------------------------------------------------------------------